DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 3/4/2022.
Page 6 of 11 
Response to Arguments
3.	Applicant’s arguments filed on 3/4/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claims 1-9 are hereby withdrawn. 
Amdt. dated 3/4/2022
Allowable Subject Matter
4.	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a modular computer cabinet configured to accommodate: a plurality of rackable elements, each rackable element of the plurality of rackable elements extending along a first plane and comprising at least one first blindly connectable connector; said at least one interchangeable interconnection device, as recited in claim 1, which further comprises a connection wall for connecting to the plurality of rackable elements, said connection wall extending along a second plane orthogonal to the first plane of the plurality of rackable elements, said connection wall comprising a plurality of third blindly connectable connectors, each of the plurality of third blindly connectable connectors being configured to be Page 3 of 11Appl. No. 16/839,567 Amdt. dated 3/4/2022 Reply to Non-Final Office Action of 12/22/2021 blindly connected to at least the at least one first blindly connectable connector of one of the plurality of rackable elements, at least one interconnection cable connected to at least one third connector of the plurality of third blindly connectable connectors of the connection wall, said at least one interconnection cable comprising at least one fourth connector configured to be connected to at least one second connector of the plurality of second connectors comprised in the at least one interconnection switch.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841